DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Notice of Allowance mailed on November 18, 2020 is now withdrawn.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 5, 2021 and January 6, 2021 were filed after the mailing date of the notice of allowance on November 18, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement filed on January 6, 2021 is being considered by the examiner; however, the IDS filed on January 5, 2021 is not considered since it was not signed.
Claims 1-14 and 19-24 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 19, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Iwato et al. (Iwato, US 2009/0153785).
Re claim 1: As shown in Figs. 6 and 9, Iwato discloses a display device comprising: 
a thin film transistor substrate 100;

a plurality of spacers (10 and 20) protruding from the counter substrate 200 toward the thin film transistor substrate 100 (Figs. 1C-1E),
wherein the counter substrate 200 includes:
     a black matrix BM (including a first opening GP (upper portion in Fig. 2) and a second opening GP (lower portion in Fig. 2) that are adjacent to each other in a first direction (vertical direction in Fig. 2);
     a first color filter G having a first color (green), the first color filter G being disposed while overlapping with the first opening GP and the second opening GP in planar view (Fig. 4); and
     a second color filter R having a second color (red), the second color filter R being disposed while overlapping with at least a part of a region between the first opening GP and the second opening GP in planar view (Fig. 3), and
     wherein an entirety of a first spacer 10 (protrusion over color filter B in Figs. 1B and 1E) included in the plurality of spacers overlaps with the second color filter R between the first opening GP and the second opening GP in planar view (see also Figs. 3, 5 and 7).
Re claim 2: The display device according to claim 1, wherein
the black matrix BM further includes a third opening BP (upper portion in Fig. 2) and a fourth opening BP (lower portion in Fig. 2) that are adjacent to each other in the first direction,
the counter substrate 200 further includes a third color filter B having a third color (blue), the third color filter B being disposed while overlapping with the third opening BP and the fourth opening BP in planar view (Fig. 5),
the second color filter R is disposed while overlapping with at least a part of a region between the third opening BP and the fourth opening BP in planar view (Fig. 3), and

Re claim 3: The display device according to claim 1, wherein
the black matrix BM further includes a fifth opening RP (upper portion in Fig. 2) and a sixth opening RP (lower portion in Fig. 2) that are adjacent to each other in the first direction,
the second color filter R is disposed while overlapping with the fifth opening RP, the sixth opening RP, and at least a part of a region between the fifth opening RP and the sixth opening RP in planar view (Fig. 3), and
a third spacer (protrusion over color filter G in Fig. 1C) included in the plurality of spacers is disposed between the fifth opening RP and the sixth opening RP while overlapping with the second color filter R in planar view (Figs. 1A and 1C).
Re claim 6: The display device according to claim 1, wherein 
the first color filter G is disposed between the first opening GP and the second opening GP while overlapping with the second color filter R in planar view, and
the first spacer 10 is disposed between the first opening GP and the second opening GP while overlapping with the first color filter G and the second color filter R in planar view (Figs. 1A, 1B and 1E).
Re claim 7: The display device according to claim 2, wherein
the third color filter B is disposed between the first opening GP and the second opening GP while overlapping with the second color filter R in planar view (Figs. 1A and 1B), and
the first spacer 10 is disposed between the first opening GP and the second opening GP while overlapping with the second color filter R and the third color filter B in planar view (Figs. 1A, 1B and 1E).
Re claim 8: The display device according to claim 1, wherein

the second color filter R is disposed while overlapping with the fifth opening RP and the sixth opening RP in planar view (Fig. 3),
the first color filter G is disposed while overlapping with at least a part of a region between the fifth opening RP and the sixth opening RP in planar view (Fig. 4), and
a third spacer (protrusion over color filter G in Fig. 1C) included in the plurality of spacers is disposed between the fifth opening RP and the sixth opening RP while overlapping with the first color filter G in planar view (Figs. 1A and 1C).
Re claim 19: The display device according to claim 2, wherein an entirety of the second spacer 20 overlaps with the second color filter R in planar view (Fig. 1D).
Re claim 20: The display device according to claim 3, wherein an entirety of the third spacer overlaps with the second color filter R in planar view (Fig. 1C).
Re claim 22: The display device according to claim 6, wherein the entirety of the first spacer 10 overlaps with the first color filter G and the second color filter R in planar view (Fig. 1E).
Re claim 23: The display device according to claim 2, wherein the entirely of the first spacer 10 overlaps with the second color filter R and the third color filter B in planar view (Fig. 1B).
Allowable Subject Matter
Claims 4, 5 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-14 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of the limitations as claimed.
Re claim 9, the most relevant reference, US 2005/0007525 to Jun et al. (Jun), fails to disclose or suggest that an entirety of a first spacer included in the plurality of spacers overlaps with the second color filter between the first opening and the second opening in planar view.
As shown in Figs. 11 and 12, Jun discloses a display device comprising: 
a thin film transistor substrate 20 (see also Fig. 1);
a counter substrate 51 disposed to be opposed to the thin film transistor substrate (Figs. 1 and 12); and
a plurality of spacers 56 protruding from the counter substrate 51 toward the thin film transistor substrate,
wherein the counter substrate 51 includes (paragraphs 52-57, 75 and 76):
a black matrix 52 including a first opening 60G, a second opening 60R, and a third opening 60B (second row in Fig. 11), the second opening 60R being adjacent to the first opening 60G in a first direction (horizontal direction in Fig. 11), the third opening 60B being adjacent to the first opening 60G in the first direction and disposed opposite to the second opening 60R with respect to the first opening 60G;
a first color filter G having a first color (green), the first color filter G being disposed while overlapping with the first opening 60G in planar view;
a third color filter R having a third color (red), the third color filter R being disposed while overlapping with the second opening 60R in planar view; and
a second color filter B having a second color (blue), the second color filter B (corresponding to color pattern 54B in Fig. 12) being disposed while overlapping with at least a part of a region between the first opening 60G and the second opening 60R, and with the third opening 60B in planar view (Fig. 11).

Accordingly, the first spacer 56 included in the plurality of spacers does not entirely overlap with the second color filter between the openings in planar view.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871